Citation Nr: 0204068	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  82-24 978	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether the termination of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) effective May 1, 1981 was proper.

(The issues of entitlement to an increased rating for 
bronchial asthma and entitlement to TDIU are addressed in a 
separate decision of the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, dated in February 1981.  That decision 
terminated the veteran's total disability rating based in 
individual unemployability (TDIU) effective May 1, 1981.

The veteran appealed the February 1981 rating decision, and 
his appeal was denied by the Board in a decision dated March 
21, 1983.  The Board found that the evidence did not support 
entitlement to a total rating for compensation purposes based 
on individual unemployability.

In August 2000, the Board received the veteran's motion for 
reconsideration of the March 21, 1983 decision.  See 
38 C.F.R. § 20.1001 (2001).  The motion for reconsideration 
was granted in December 2001, and the case was assigned to 
this six-member reconsideration panel.  See 38 C.F.R. § 19.11 
(2001).

Initially, a review of the record reflects that the most 
appropriate characterization of the veteran's appeal is, as 
argued, that this is a challenge to a reduction, and not a 
claim of entitlement to TDIU. See Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).  Therefore, Board has 
characterized the issue in this manner.

The Board is required by law to proceed in a case under 
reconsideration as though the initial panel decision had 
never been entered and, instead, to conduct a de novo review 
based on the entire record in the proceeding and upon 
consideration of all evidence (even that obtained after the 
BVA decision under reconsideration) and material of record 
and applicable provisions of law and regulation.  Boyer v. 
Derwinski, 1 Vet. App. 531, 532 (1991); Harris v. West, 
11 Vet. App. 456 (1998).


FINDINGS OF FACT

1.  The veteran was originally granted a TDIU rating in a 
March 1970 rating decision; the assigned effective date was 
October 29, 1969.

2.  From the time the veteran was granted a TDIU rating, his 
service-connected disabilities have been as follows: 
bronchial asthma with history of emphysema, rated as 60 
percent disabling; and duodenal ulcer, rated as 20 percent 
disabling; the combined schedular rating has been 70 percent.

3.  In February 1981, the RO proposed to terminate, effective 
May 1, 1981, the veteran's TDIU benefits because the evidence 
failed to show that the veteran was unemployable because of 
his service-connected disabilities alone.

4.  At the time of the termination of the veteran's TDIU 
benefits, actual employability was not established by clear 
and convincing evidence.


CONCLUSION OF LAW

The termination of the veteran's TDIU rating as of May 1, 
1981 was not proper; the veteran's TDIU rating is restored 
effective from that date.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105, 3.340, 3.341, 3.343, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and implementing 
regulations apply in the instant case.  However, the Board 
finds that all the mandates of the VCAA and implementing 
regulations are met and that no further notice to the veteran 
or development action is required.  Because the 
Reconsideration is based on a motion by the veteran's 
representative, it is assumed that he is well aware of the 
evidence to be considered and the law to be applied.

Procedural Background

In January 1947, the veteran was granted service connection 
for chronic bilateral bronchial asthma.  The veteran was 
granted secondary service connection for duodenal ulcer with 
hemorrhage from March 5, 1960.  The veteran's two service-
connected disabilities were eventually rated as 60 and 20 
percent disabling, respectively, in a rating decision dated 
in November 1961 and confirmed on appeal in a April 1962 
Board decision.

In March 1970, the veteran was granted TDIU benefits 
beginning in October 1969.  The RO determined, based upon 
medical statements, outpatient treatment records, and a 
report of VA examination, that because of his service-
connected disabilities the veteran was unable to follow 
substantially gainful employment.

In a February 1981 rating decision the RO reviewed the 
veteran's continued entitlement to the ratings assigned and 
to TDIU benefits.  The RO continued the combined schedular 70 
percent rating because the ratings were protected under 
38 C.F.R. § 3.951, and terminated the TDIU benefits, 
effective May 1, 1981.

Eventually, the veteran appealed the termination of the total 
rating to the Board.  As was noted, in March 1983 the Board 
upheld the reduction/termination of the total rating.




Factual Background

The evidence of record includes VA outpatient treatment 
records and reports of VA examinations.  The veteran also 
submitted several VA Forms 21-4140, Employment Questionnaire, 
received by the RO in March 1973, March 1974, March 1975, 
February 1976, February 1977, January 1978, and January 1979.  
He certified each year that he had not been employed during 
the previous year.

The veteran was examined by VA in December 1980.  It was 
noted that he had been hospitalized three years earlier for 
difficulty breathing.  At that time, he was taking Amsec 
capsules, six times per day, and Primatene mist inhaler.  He 
quit smoking three years earlier.  With regard to his 
abdominal problems, he did not have any abdominal pains 
except for occasional burning sensation over the epigastric 
region.  Greasy and spicy foods usually upset his stomach.  
He denied any nausea or vomiting.  He took Maalox and Gelusil 
as needed for heartburn. 

On physical examination, the veteran was well developed, well 
nourished, conscious, clear and cooperative, ambulatory, 
slightly dsypneic but not cyanotic.  His height was 6'1" and 
he weighed 190 lbs.  He had slightly diminished breath 
sounds, no rales, wheezes, or rhonchi.  Percussion was normal 
to both lung fields.  There was moderate deep tenderness over 
the epigastric region, left upper quadrant and left lower 
quadrant.  Chest and upper gastrointestinal X-ray studies 
were conducted.  Pulmonary function tests were attempted, but 
the examiner noted that the veteran gave very poor effort on 
the test and it was discontinued.  The diagnoses included 
small hiatal hernia and diverticulum of the duodenum, as well 
as positive chronic bronchial asthma and airway obstruction, 
moderate.  The examiner did not comment regarding the 
veteran's employability.

Records of a hospitalization from October 1981 to November 
1981 were added to the claims folder after the veteran's TDIU 
benefits were terminated.  He was treated for a convulsive 
disorder with generalized tonic-clonic seizures of uncertain 
etiology.  The report indicates extensive testing to 
determine the etiology of the seizures.  He was seen by the 
pulmonary service, who determined that although the veteran 
had a history of asthma, he showed no evidence of asthma at 
that time.  They felt he had mild restrictive pulmonary 
diseases of uncertain etiology that needed no treatment at 
the time.  He was given Primatene mist.  Pulmonary function 
studies showed decreased lung volume and vital capacity, but 
normal diffusing capacity, indicative of intrinsic 
restrictive ventilatory defect of moderate degree.  The low 
vital capacity was consistently greater than the forced vital 
capacity suggesting airway narrowing with forced expirations.  
Arterial blood gases were normal.

The veteran was noted to have a history of melena and 
initially had a positive stool guaiac; a subsequent test was 
negative, and there was no drop in his hemoglobin or 
hematocrit during his hospital stay.  The veteran was given a 
regular diet with no added salt that was later changed to a 
bland diet.  On discharge, it was noted that the veteran was 
not returning to work because he was already retired.  

Review of outpatient VA treatment records dated from November 
1981 through April 1982 reveals the veteran underwent 
diagnostic testing and treatment for gastric ulcer.

Law and Regulation

The regulations have not changed substantially with respect 
to the reduction of TDIU ratings since 1981.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of ...individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.....In reducing a rating of 100 
percent service connected disability based on individual 
unemployability, the provisions of § 3.105(e) are for 
application but caution must be exercised in such a 
determination that actual employability is established by 
clear and convincing evidence. 38 C.F.R. § 3.343 (1980).

Current regulations provide that "[i]n reducing a rating of 
100 percent service-connected disability based on individual 
unemployability, the provisions of § 3.105(e) are for 
application but caution must be exercised in such a 
determination that actual employability is established by 
clear and convincing evidence."  38 C.F.R. § 3.343(c) 
(2001).  

Analysis

In accordance with 38 C.F.R. § 3.343, in assessing the 
propriety of a total rating reduction, analytically the Board 
must begin with the proposition that the veteran is 
unemployable.  Only if there is clear and convincing evidence 
of actual employability, may TDIU benefits be properly 
discontinued.  The question before the Board is not whether 
the evidence establishes eligibility for TDIU benefits, but 
rather whether clear and convincing evidence shows he was 
employable when they were discontinued.

Review of the record in 1981 does not establish that actual 
employability was shown by clear and convincing evidence.  
While it was quite clear that the veteran had, and continues 
to have, many other illnesses and disabilities that were not 
then and have not since been service-connected, there is no 
affirmative evidence that he was employable disregarding 
those non-service-connected illnesses.  The examiner in 
December 1980 did not comment upon the veteran's 
employability.  He did note the continued presence of the 
veteran's service-connected disabilities.  The bronchial 
asthma was noted to moderate in degree.  While a duodenal 
ulcer was not found, the veteran did in fact still exhibit 
gastrointestinal symptomatology.  

There is no evidence that the veteran worked or performed 
work-like tasks in 1981.  In fact, the record in 1981 
demonstrated that he had not worked in the previous ten 
years.

We are faced with the question, "What sort of evidence would 
be clear and convincing evidence of actual employability?"  
In the instant case, it would have to be evidence of actual 
employment, evidence that the veteran engaged in activities 
equivalent to employment, or medical opinions essentially to 
the effect that the veteran's service-connected disabilities 
had improved and that he was capable of working.  No evidence 
of this type was of record at the time of the TDIU 
termination in 1981.  Consequently, the termination of the 
total rating was improper and restoration effective from the 
date of termination is warranted.


ORDER


Restoration of the veteran's TDIU rating effective from the 
date of reduction is granted.


			
	GEORGE R. SENYK	ANNA BRYANT
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	RONALD BOSCH
	Member, Board of Veterans' Appeals


			
	RICK WILLIAMS	VICKY JORDAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	HOWARD SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

